Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to the applicant’s filing on 4/26/2021. Claims 1-20 are pending. 

Response to Arguments
Applicant's arguments with respect to 35 U.S.C. 103 rejections of said previous office action have been fully considered but they are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tibbitts et al. US2014/0113619 (“Tibbitts”) in view of Djuric et al. US2018/0137593 (“Djuric”) further in view of Van Dok et al. US2016/0245663 (“Van Dok”).

Regarding claim(s) 1, 10, 18. Tibbitts discloses a system, comprising: 
a processor; and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
in response to querying, via a network slice that is associated with a virtual network function corresponding to a vehicle service, a subscriber device associated with a subscriber of the vehicle service for preferences of the subscriber, storing, in a data store, the preferences as subscriber profile data; obtaining, via a network slice associated with a virtual network function corresponding to a vehicle service (fig. 1, illustrates a wireless network for telematics communication), subscriber profile data comprising preferences of a subscriber of the vehicle service (para. 18, e.g. The information that may be centralized or concentrated by the mobile services control system include, e.g., subscriber related data for identifying: mobile(s) and/or mobile user(s) and/or vehicle(s) to which access to certain services on mobiles are to be restricted.); obtaining, via the network slice, telemetry data from a group of sensors corresponding to a route (para. 29, e.g. the self-identifying feature of the application, can incorporate other information to the driver, such as driving information, route information, traffic information, motivational thought for the day, joke of the day, or similar type things that incentivize the driver to stop and identify themselves prior to starting the trip.); based on the subscriber profile data and the telemetry data, determining, via the network slice, configuration data for a vehicle of the vehicle service; and sending, via the network slice using a wireless interface, the configuration data directed to the vehicle to facilitate a selection of a configuration of the vehicle (para. 21, (c) The mobile services control system may provide a centralized data storage system (herein also referred to as a Safe Driving Database which contains, but is not limited to…para. 114, FIG. 1 is a diagram of an embodiment of the mobile services control system 10. The system 10 includes the Vehicle Detection System (VDS) 30 which detects the operational status of a vehicle 15 and may also detect the identity and presence of one or more Controllable Mobile Devices (CMD) 25 within the vehicle). 
	Tibbitts does not explicitly disclose wherein the subscriber profile data specifies a preferred type of a vehicle of the vehicle service and a group of entertainment preferences regarding at least one of audio or visual components of the vehicle; determining, via the network slice, configuration data for the 
	Djuric teaches another vehicle services system and method that is personalizing rider experience based on rider profile (para. 30, para. 31). Djuric further teaches the subscriber profile data specifies a preferred type of a vehicle of the vehicle service and a group of entertainment preferences regarding at least one of audio or visual components of the vehicle; determining, via the network slice, configuration data for the vehicle of the vehicle service by selecting, based on the subscriber profile data, the preferred type of the vehicle and the group of entertainment preferences regarding the at least one of audio or visual components of the vehicle for the performance of the vehicle service (Para. 32, e.g. transport system 100 can include a database 140 storing rider profiles 142, driver profiles, and SDV profiles (not shown). The driver profile for a particular driver can include identifying information, such as vehicle information (e.g., vehicle model, year, license plate number, and color), the driver's overall rating, qualified service types (e.g., professional driver, certified assistance driver, etc.) and Para. 46, e.g. SDV 194 or vehicle type, specialized features, audio or video settings in the vehicle, and any specialized features of the vehicle can also be made by the selection engine 130 based on the demographics and/or personal interest data 146.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Tibbitts by incorporating the applied teaching of Djuric for improving the ride experience of users of an on-demand transportation service based on rider profile and preferences.
	Tibbitts further silent to whether the subscriber is a commuter or a tourist, wherein the vehicle service facilitates a commuter transport of the commuter to a destination via a route, wherein the vehicle service facilitates a tourist transport of the tourist to the destination via a detour from the route, and wherein the detour comprises a replacement of a portion of the route corresponding to at least one tourist attraction and in response to the subscriber being determined to be the tourist, determining, via the network slice, the detour from the route corresponding to the tourist attraction to facilitate the tourist transport of the subscriber to the destination via the detour.
	Van Dok teaches another navigational route guidance specifically based on whether the user is a commuter or a tourist. The system provides a detour from the route corresponding to the tourist attraction to facilitate the tourist transport of the subscriber to the destination via the detour (para. 82, para. 84, e.g. starting point, destination and optionally one or more stops (waypoints). Every time a user selects a stored "route" to drive, the device calculates a minimum cost path, e.g. fastest route or other route type. The invention is preferably targeted at three types of users: (i) the salesman, who uses itineraries with multiple stops on a daily basis--the routes are prone to change and this user needs a flexible way to edit the order of stops or deviate from a planned route; (ii) the tourist, who occasionally creates itineraries to and around a holiday location--typically multiple stops are defined, mostly based on POI's and scenic roads; and the commuter, who wants to add one or two stops in between their home and work location, as a regular commute detour.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system and method of Tibbitts by incorporating the applied teaching of Van Dok to enable route guidance based on user defined preferences.

Regarding claim(s) 2. Tibbitts discloses wherein the virtual network function corresponds to a group of software network functions associated with respective vehicle services comprising the vehicle service (para. 119, e.g. Alternately and/or optionally, the Vehicle Detection System (VDS) 30 may store the vehicle status information related to each restricted zone, each CMD 25 position, and other data in local non-volatile memory within the VDS for later forwarding to the Safe Driving Registration System (SDRS) 105 via the Vehicle Service Provider (VSP) 100.)

Regarding claim(s) 3. Tibbitts discloses wherein the route comprises a destination of travel of the vehicle, and wherein the determining the configuration data comprises: in response to receiving a request to travel to the destination, determining the configuration data (para. 250, e.g. the DPBI can include such information as acceleration rates, maximum speed, average speed, trip start locations, trip end locations, driving behaviors at stop signs, driving behaviors during cornering, vehicle route information during a portion of the trip.)

Regarding claim(s) 4. Tibbitts discloses wherein the receiving the request comprises: in response to detecting an event that has been initiated by the subscriber, generating the request (para. 250-para. 251.)

Regarding claim(s) 5. Tibbitts discloses wherein the event comprises a purchase of a service corresponding to the destination (para. 250-para. 254.)

(para. 183-para. 184, e.g. ride share.)

Regarding claim(s) 7. Tibbitts in view of Djuric further teaches wherein the vehicle comprises an autonomous vehicle (Djuric: para. 11, available drivers and/or autonomous vehicles (AVs) with requesting riders.)

Regarding claim(s) 8. Tibbitts discloses wherein the group of sensors comprises a sensor of the vehicle (para. 18-para. 20, e.g. vehicle sensors.)

Regarding claim(s) 9. Tibbitts discloses wherein the vehicle is a first vehicle, and wherein the group of sensors comprises a sensor of a second vehicle (para. 18-para. 20, e.g. subscribers to configure the mobile services control system to meet their individual needs and/or circumstances. In particular, the mobile services control system provides a mechanism for transmitting data detected during operation of vehicles to the centralized data management system for determining any restrictions on mobile services to be activated or deactivated.)

Regarding claim(s) 11, 16. Tibbitts discloses wherein the receiving the profile information comprises receiving environmental preferences for an interior of the vehicle (para. 18, para. 114, e.g. may detect the position of the one or more CMDs 25 within the vehicle occupant enclosure 20 (e.g., the passenger seating compartment of the vehicle wherein the driver or operator also resides).)

Regarding claim(s) 12. Tibbitts discloses wherein the receiving the profile information comprises receiving commute preferences representing whether the subscriber is a commuter or a tourist (para. 114, e.g. These types of people may also be an actual user of the CMD 25, or the actual user to be a different person from the subscriber. For example, a parent may be a subscriber for providing communication.)

Regarding claim(s) 13. Tibbitts discloses wherein the receiving the profile information comprises receiving original equipment manufacturing information corresponding to the vehicle (para. 173.)

(para. 250, e.g. vehicle route information.)

Regarding claim(s) 15. Tibbitts discloses wherein the determining the configuration information comprises selecting a type of the vehicle (para. 114, company vehicle, as in a transportation vehicle like a bus, or a delivery vehicle, or another type of company-owned vehicle.)

Regarding claim(s) 20. Tibbitts discloses wherein the performance of the vehicle service comprises modifying a component of the vehicle (para. 248, e.g. through integral velocity, location and acceleration sensors on the VMD.)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRUC M DO whose telephone number is (571)270-5962.  The examiner can normally be reached on 9AM-6PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 5712722706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/TRUC M DO/
Primary Examiner, Art Unit 3669